DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Griffith on March 17, 2021.

The application has been amended as follows: 
IN THE CLAIMS: 


1.	(Currently Amended)	A non-transitory computer-readable medium storing computer-readable program code capable of being executed by one or more processors 
	displaying, in a display of a first computing device, a marker in a corner of a browser window, a first portion of the marker abutting a first edge of a viewport within the browser window and a second portion of the marker abutting a second edge of the viewport, the viewport defining an area within the browser window; 
	after displaying the marker, capturing an image of the browser window; 
	detecting, within the captured image, a location of the marker;
	ascertaining dimensions of the viewport, the dimensions of the viewport including a width of the viewport and height of the viewport;
	determining coordinates that define the viewport within the browser window based, at least in part, on the location of the marker within the captured image and the dimensions of the viewport; and
	transmitting information indicating the coordinates that define the viewport within the browser window to a second computing device.

2.	(Currently Amended)	The non-transitory computer-readable medium of claim 1, wherein the marker includes a pattern.

3.	(Currently Amended)	The non-transitory computer-readable medium of claim 2, wherein the marker includes pixels of a single color that surround the pattern.

4.	(Currently Amended)	The non-transitory computer-readable medium of claim 1, wherein the marker includes two or more colors.

5.	(Currently Amended)	The non-transitory computer-readable medium of claim 1, wherein displaying the marker, capturing the image of the browser window, detecting the location of the marker, ascertaining the dimensions of the viewport, determining the coordinates that define the viewport, and transmitting the information are performed after a resize event.

6.	(Currently Amended)	The non-transitory computer-readable medium of claim 5, wherein the resize event comprises a zoom operation or a resize of the browser window.

7.	(Currently Amended)	The non-transitory computer-readable medium of claim 1, wherein the information comprises the coordinates that define the viewport within the browser window.



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant claims displaying, at a bottom edge of a viewport within a browser window, a pattern image detected in a captured image of the browser window and used to determine the viewport dimensions and coordinates, for transmission of the viewport .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHANTE E HARRISON/Primary Examiner, Art Unit 2619